DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Applicant's election with traverse of Group I and election of SDF-1α, TGF-β, fibrin and PLGA was previously acknowledged. 
Claims 11-14, 19-20 and 22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 7/7/22, Applicants amended claims 1 and 3. 
Claims 1-3, 6, 10-14, 19-20 and 22-23 are pending. 
Claims 1-3, 6, 10 and 23 read on elected Group I and are under consideration. 

Claim Objections-Withdrawn
The objection of claim 3 is withdrawn due to amendment of the claim. 
Claim Rejections -Withdrawn
The rejection claims 1-3, 6 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of claim 1. 


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-3, 6, 10 and 23 under 35 U.S.C. 103 as being unpatentable over Mao et al. (WO 2010/048418 [IDS reference], previously cited) as evidenced by GenBank Accession number AAA977434 and UniProkKB/Swiss-Prot: P10600.1 (previously presented) in view of Park et al. (Artificial Organs, Vol. 29, Issue 10, 2005, previously cited) and Bian et al. (“Enhanced MSC chondrogenesis following delivery of TGF-B3 from alginate microspheres within hyaluronic acid hydrogels in vitro and in vivo” Biomaterials 32(2011) 6425-6434) is maintained. Please note that the rejection in the Office Action dated 2/14/22, inadvertently included claim 22 in the statement of rejection instead of claim 23. However, the body of the rejection was directed to claim 23. The statement of rejection has been corrected to properly rejected claim 23.  
Mao et al. teach a method of causing a cell to migrate to a scaffold and treating cartilage defects with a tissue scaffold comprising SDF-1 and TFG- β (Abstract). Mao et al. teach and claim a tissue scaffold comprising SDF-1 and TGF-β, wherein the scaffold comprises collagen (claims 34 and 39, [0037]). Mao et al. also teach that the scaffold can be produced from proteins such as fibrin or hyaluronic acid (p. 6, 1st para.). Mao et al. teach the application is directed to a tissue scaffold comprising SDF-1 and TGF- β, which may be TGF- β1, TGF- β2 or TGF-β3[00050]. SDF-1 meets the limitation of chemoattractant for chondrogenic progenitor cells. Mao et al. does not explicitly state SDF-1 is SDF-1α, however Mao et al. states that the SDF-1 has the amino acid sequence of GenBank Accession number AAA977434 [0025]. As evidenced by GenBank Accession, the accession number AAA977434 is human SDF-1α and comprises instant SEQ ID NO: 1, meeting the limitation of claims 2-3. 
With respect to the limitation “microparticles comprising lactic acid and glycolic acid which comprise an amount of isolated TGFbeta3 effective for chondrogenesis embedded in a hydrogel”, Mao et al. also teach the scaffold comprises a microsphere, wherein the microsphere comprises the SDF-1 and/or the TGF-β [0036, 0052, 0056 (claims12-15, 37)].  In particular, Mao et al. teach the scaffold comprises a microsphere and the microsphere can comprise any material considered to be suitable for tissue engineering, such as collagen, gelatin and fibrin [0036]. Mao et al. teach the microsphere comprises a synthetic polymer, such as PLGA, PLA and PLLA [0036]. PLGA, PLA and PLLA comprise lactic acid. A microsphere is a microparticle. 
Mao et al. does not teach an example of microparticles comprising TGFbeta3 embedded in an HA/fibrin hydrogel with the claimed release profile, however the teachings of Park et al. and Bian et al. cure this deficiency. 
Park et al. teach fibrin mixed with HA as a composite scaffold (Abstract). Park et al. teach that cartilage like tissue formation was detected earlier with fibrin/HA specimens and produced significantly higher amounts of the ECM (Abstract). Park et al. teach that the study suggests that fibrin/HA composite may serve as a dependable cell delivery vehicle as well as a structural basis for tissue-engineered cartilage (Abstract). 
Bian et al. teach that TGFbeta members are a key requirement of chondrogenesis and studies have shown the TGFbeta stimulated chondrocyte proliferation and prevents cartilage hypertrophy (p. 6425, 1st col.). Bian et al. teach that previous studies have shown that continuous exposure to TGFbeta3 is not needed (p.6426, 1st col.). Bian et al. teach encapsulation of TGFbeta3 in alginate microspheres in HA hydrogel with significantly reduced initial burst release (Abstract). Bian et al. teach TGFbeta3 directly encapsulated in HA hydrogel without microspheres had inferior properties (Abstract). In particular, Bian et al. teach TGFbeta3 microspheres embedded hydrogels resulted in superior cartilage matrix formation comprised to TGFbeta3 directly added to the hydrogels (Abstract). 
With respect to claims 1 and 23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to derive a composition comprising an HA/fibrin hydrogel comprising SDF1-alpha and microspheres comprising TGFbeta3 for repairing cartilage as taught by Mao et al., Park et al. and Bian et al. A person of ordinary skill in the art would be motivated to create a hydrogel comprising SDF1-alpha and TGFbeta3 microspheres because Mao et al. teach such scaffolds for treating cartilage defects. A person of ordinary skill would have been motivated to use hyaluronic acid and fibrin as the scaffold because Park et al. teach that scaffolds comprising fibrin and hyaluronic acid resulted in earlier tissue formation and higher ECM production. A person of ordinary skill in the art would be motivated to provide the TGFbeta3 in a PLGA microsphere because Mao et al. teach the scaffold comprises a microsphere, wherein the microsphere comprises the SDF-1 and/or the TGF-β and also teach the microsphere can comprise a synthetic polymer, such as PLGA. Importantly, Bian et al. teach hydrogels comprising microparticles of TGFbeta3 resulted in superior cartilage matrix formation. Therefore, the combined references are suggestive of HA/fibrin hydrogel comprising SDF-1alpha and microspheres comprising TGFbeta3. There is a reasonable expectation of success given that Park et al. teach successful production and administration of HA/Fibrin scaffolds to mice. Moreover, Park et al. state fibrin/HA composite may serve as a dependable cell delivery vehicle as well as a structural basis for tissue-engineered cartilage. Importantly, there is a reasonable expectation of success given that Mao et al. and Bian et al. teach hydrogels with embedded microparticles for chondrogenesis. 
With respect to the limitation “wherein the microparticles allow for the release of the TGFbeta3 for 3 weeks or more and the hydrogel allows for release of the SDF1-alpha for up 10 days”, the composition of Mao et al., Park et al. and Bian et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the combined references make obvious the claimed composition and the same composition would necessarily have the same release profile. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Moreover, as indicated above, Mao et al. Park et al. and Bian et al. makes obvious the composition of claim 1.  Therefore, the same composition would necessarily have the same release profile. 
With respect to the new limitation “wherein the composition does not include cells”, Mao et al. teach and claim the scaffold does not comprise cells ([0006,0018],(claims 1-5)).
With respect to claim 6, Mao et al. teach the TGF-β3 is human (claim 8 and 45 and paragraph [0028]). As evidenced by UniProkKB/Swiss-Prot: P10600.1, human TGF-β3 is identical to instant SEQ ID NO: 3.
With respect to claim 10, Mao et al. teach and claim the tissue scaffold comprises a microsphere (claim 37 and [0036-0038]). Fig. 1 discloses gelatin microspheres encapsulating cytokines [0009]. Fig. 2 discloses growth factor (TGF- β3) release from the gelatin microspheres [0010]. Mao et al. teach the microsphere comprises a synthetic polymer, such as PLGA, PLA and PLLA [0036]. The total number of polymers listed for use in the microsphere is 10 and the list of synthetic materials for the microsphere has only 6 different possibilities, wherein 3 of them comprise lactic acid. It should be noted that the list of synthetic materials is sufficiently small that one of ordinary skill in the art could at once envisage a microsphere comprising the lactic acid (i.e. PLGA, PLA or PLLA) In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). A microsphere is a microparticle. 

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.  Applicants argue that the only specific example in Mao et al. is a crosslinked calcium alginate scaffold with gelatin microspheres with SDF-1 and/or TGFbeta overlaying a collagen sponge. Applicants argue Fig. 2 of Mao et al. shows cumulative release data of crosslinked gelatin microspheres and shows there is immediate burst of release of both SDF-1 and TGFbeta3 from the microspheres, after which the rate for release of TGFbeta3 generally increases and the rate for SDF-1 stabilizes. Applicants argue Fig. 4 shows cell homing data for cell types in the presence of SDF1-alpha, TGFbeta3 or a combination of at 1 week and 3 weeks. Applicants argue that Mao et al. acknowledges that different scaffold materials release a given amount of SDF-1 or TGFbeta at a different rate. Applicants argue that because the instantly claimed scaffold and Mao et al. scaffold are formed of different materials, the release rate is not predictable. Applicants point to instant Figure 1H, wherein the release profile of SDF-1 from an HA/fibrin hydrogel is very different from the release profile of SDF-1 from crosslinked gelatin microspheres disclosed in Mao et al. Applicants argue that SDF-1 from HA/fibrin hydrogel gradually decreases over 14 days (Applicants point to Yu et al. as evidentiary reference). Applicants further restate arguments presented in the Declaration by Dr. Martin (submitted 10/22/19). In particular, the argument that the release profile of SDF-1 and TGFbeta3 allows for a better outcome. Applicants argue that the secondary reference does not cure the deficiencies of Mao et al. In particular, Applicants argue that Park teaches that the fibrin/HA composite scaffold serves as a dependable vehicle to deliver cells. Applicants argue that Bian teaches release of TGF-beta for 6 days. Applicants argue that there is no direction provided by the prior art references to arrive at Applicants invention. 
These arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the 103 rejection above makes obvious PLGA microspheres comprising TGFbeta3 embedded in an HA/fibrin hydrogel comprising SDF-1alpha.  The Examiner disagrees that Mao et al. is directed to a scaffold for contemporaneous delivery of the SDF-1 and TGF-β. Mao et al. teach that the different scaffold materials allow for release of a given SDF-1 or TGF-β at different rates [0030] and is suggestive of microspheres comprising TGFbeta3 or SDF-1alpha. Moreover, as indicated above, Mao et al. makes obvious the use of PLGA for formation of microparticles. Importantly, the combined references make obvious the claimed composition. Therefore, the same microparticles would necessarily have the same release profile. The Examiner disagrees that the release profile is unpredictable. It is known in the art and disclosed in Mao et al. that different scaffold materials will have different release rates and a person of ordinary skill in the art would choose the materials based on the release profile needed. For example, Bian et al. teach that an initial burst of TGFbeta3 is not needed and embedded the TGFbeta3 in a microsphere for a more delayed release. With respect to the argument that Bian does not teach the claimed release profile of TGFbeta1, the reference was used to make obvious the hydrogels comprising TGFbeta3. Bian et al. teach hydrogels comprising microparticles of TGFbeta3 resulted in superior cartilage matrix formation. The claimed composition is obvious over the claimed prior art. Applicants are advised to provide data of unexpected or superior results. 
For the reasons presented above, the rejection is maintained. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                           /T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654